The following opinion was filed December 14, 1920:
Eschweiler, J.
Mr. Justice Kerwin did not participate in the hearing and decision of this case. Mr. Chief Justice Siebecicer, Mr. Justice Vinje, and Mr. Justice *464Owen are of the opinion that the judgment of the circuit court should be affirmed. Mr. Justice Rosenberry, Mr. Justice Jones, and the writer are of the opinion that it should be reversed. This under the rule requires an affirmance of the judgment. Estate of Carter, 167 Wis. 89, 166 N. W. 657.
By the Court. — The judgment of the circuit court is affirmed.
A motion for a rehearing was denied, without costs, on March 8, 1921.